DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 2019/0049977).
In re claims 1, 9 and 17, Dean teaches a powered wheelchair apparatus comprising: a chair component; a power base component (fig. 20); a light assembly (par. 131); a wheelchair control system (110) comprising: a processor; a user input device communicatively coupled to the processor (160); a memory module (120) communicatively coupled to the processor that stores logic that, when executed by the processor, causes the wheelchair control system to: receive user instructions from the 
Dean differs in that it does not teach the lighting system is located on one of a rear facing surface and a front facing surface of one or both the chair component and the power base component. Nonetheless, the examiner finds that locating a lighting system on a front or rear facing surface would be obvious to one of ordinary skill in the art to allow a user to see frontwards and to notify those behind of the user’s presence.
In re claims 8 and 16, Dean teaches the memory module communicatively coupled to the processor has logic that, when executed by the processor, causes the wheelchair control system to change a light mode of the light assembly from a first light mode to a different second light mode based on user instructions from the user input device (clear from par. 130-131).
Allowable Subject Matter
Claims 2-7, 10-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614